Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  
Regarding claim 3, the phrase “the at least one non-corroding, non-metal fastener” as recited in lines 1 - 2 should be changed to “the at least one non-metal fastener”.  Appropriate correction is required.
Regarding claim 4, the phrase “the at least one non-corroding, non-metal fastener” as recited in lines 1 - 2 should be changed to “the at least one non-metal fastener”.  Appropriate correction is required.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 April 2021 has been entered. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 recites the limitation "the at least one non-corroding mechanical fastener" in lines 1 - 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the composite panel" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the steel wall" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the at least one non-corroding mechanical fastener" in lines 1 - 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 4, 5, 8, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2015/0239199) in view of Aoki et al. (US 2013/0129450).
Regarding claims 1 and 2, Weber discloses a marine environment wall protection system, comprising: a composite panel (protective shell 20) having a similar shape to a steel wall (steel sheet metal piling 10) to which the composite panel is configured to be attached; a sealant material (foam layer 18 impregnated with anti-corrosion gel) positioned between the composite panel and the steel wall; and at least one non-corroding fastener (22) having a shaft integrally formed with a head on one end of the shaft, the shaft having an opposing end, the head adapted to be disposed on one side of the composite panel (20), the shaft adapted to pass through a bore in the composite panel, the at least one non-corroding fastener including an abutment portion (portion of blind bolt 22 that expands on the backside of the steel wall 10 when tightened on the face of the steel wall; Figs. 1, 2, and 5; lines 17 - 20 of paragraph 0022) on the shaft to provide a space between the composite panel and the steel wall (Figs. 1, 2, and 5; paragraphs 0014 -0022). Weber fails to explicitly teach a non-metal fastener having a head and shaft integrally formed from a plastic material, an abutment portion integrally formed on the shaft adapted to engage one side of the steel wall, a plurality of flexible lever arms integrally formed in the shaft, each arm having a first end attached in the shaft adjacent to the opposing end of the shaft, and a second, free end protruding from the shaft and biased outward from the shaft, the second free end adapted to flex toward the shaft to pass through a bore in the steel wall. Aoki teaches a non-metal fastener having a head (2) and shaft (shank 6) integrally formed from a plastic material (polyacetal resin), an abutment portion (annular flange portion 8) integrally formed on the shaft, each arm (elastic locking portions 22) having a first end attached in the shaft adjacent to the opposing end of the shaft and a second, free end protruding from the shaft and biased outward from the shaft, the second free 
Regarding claim 4, Weber further discloses the at least one fastener (22) has the shaft configured to secure the composite panel (20) to the steel wall (10) during installation of the sealant material (18) between the steel wall and the composite panel (Fig. 1; paragraph 0021).
Regarding claim 5, Weber fails to disclose a first portion of the shaft separated from a second portion of the shaft by an abutment portion comprising a retaining collar. Aoki teaches a fastener (1) comprising a first portion of the shaft (6, 20) separated from a second portion of the shaft by a retaining collar (flange portion 8) (Figs. 1, 2A - 2F, and 9). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the fastener as disclosed above with the integrally formed collar as taught by Aoki to create a planar surface to support the steel wall and maintain the steel wall in a fixed location along the length of the fastener.

Regarding claim 9, Weber in view of Aoki discloses all of the claim limitations except each composite panel assembly has a first edge forming a tongue and a second edge forming a groove, each assembly connecting to an adjacent assembly by insertion of a respective tongue of one assembly into a groove of an adjacent panel. Weber teaches each sheet metal piling (10) has a first edge forming a tongue and a second edge forming a groove, each assembly connecting to an adjacent assembly by insertion of a respective tongue of one assembly into a groove of an adjacent panel (Figs. 2 and 5). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the first and second edges of the composite panel assembly with the tongue and groove connectors as taught by Weber to provide a more secure connection between adjacent composite panel assemblies.
Regarding claim 20, Weber discloses a marine environment wall protection system, comprising: a plurality of composite panels (20) having a similar shape to a steel wall (10) to which the composite panels are configured to be attached; a sealant material (foam layer 18 impregnated with anti-corrosion gel) positioned between the composite panels and the steel wall; and a plurality of non-corroding fasteners (22), each of the plurality of fasteners having a shaft having a first end and a second end, the second end disposed through a bore in one of the plurality of composite panels and through a bore in the steel wall, each of the plurality of fasteners having a head adapted to be disposed on one side of the at least one of the plurality of composite panels (Figs. 1, 2, and 5; paragraphs 0014 - 0021). Weber fails to explicitly teach a collar integrally formed in the shaft adapted to engage one side of the steel wall on an opposite side of the at least one of the plurality of composite panels; a plurality of flexible lever arms integrally formed in the shaft, each arm having a first end attached in the shaft adjacent to an opposing end of the shaft and a second, free end protruding above the shaft and biased outward from the shaft, .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Aoki et al. as applied to claim 2 above, and further in view of Keener (US 7,966,711). Weber in view of Aoki discloses all of the claim limitations except the at least one non-corroding, non-metal fastener is formed from one of liquid-crystal polymers, glass filled nylon, polysulfone (PSU), polyethersulfone (PES) or polyether ether ketone (PEEK) thermoplastic polymer. Keener teaches at least one non-corroding, non-metal fastener (male fastener component 810) formed from one of liquid-crystal polymers, glass filled nylon, polysulfone (PSU), polyethersulfone (PES) or polyether ether ketone (PEEK) thermoplastic polymer (Fig. 8; col. 6, line 62 - col. 7, line 13). It would have been considered obvious to .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Aoki et al. as applied to claim 1 above, and further in view of Fox (4,019,301). Weber in view of Aoki discloses all of the claim limitations except the sealant material is a cementitious grout or epoxy. Fox teaches a sealant material comprising epoxy (epoxy resin 56) (Fig. 2; abstract; col. 3, line 60 - col. 4, line 8) to provide a highly durable system that is more effectively resistant to corrosion. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the sealant material comprising epoxy as taught by Fox for the sealant material as disclosed by Weber as a design consideration within the skill of the art to provide a highly durable system that is more effectively resistant to corrosion. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385 (2007).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. in view of Keener.
Regarding claim 14, Aoki discloses a fastener comprising: a head (2) having a diameter; a shaft (6) integrally formed with the head with a diameter smaller than the diameter of the head, the shaft having a second end, the head adapted to be disposed on one side of a composite panel, a 
Regarding claim 15, Aoki further discloses the at least one non-corroding mechanical fastener (1) has a first portion (6) of the shaft and a second portion (20) of the shaft, the first portion separated from the second portion by the integrally-formed collar (8) (Figs. 1, 2A - 2F, and 9). 
Response to Arguments
Applicant’s arguments with respect to claims 1 - 5, 8, 9, 13 - 15, and 20 have been considered but are moot in view of new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
5/11/2021